Case 0:19-cv-61113-WPD Document 18 Entered on FLSD Docket 08/28/2019 Page 1 of 2



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO.:           0:19-CV-61113-WPD

  CARLY BITTLINGMEYER,
  individually and on behalf of all
  others similarly situated,

         Plaintiff,

  v.

  HOLCOMBE U.S.A. INC.,

        Defendant.
  ___________________________________/

                                  NOTICE OF PENDING SETTLEMENT

         Plaintiff CARLY BITTLINGMEYER, by and through undersigned counsel, hereby

  submits this Notice of Pending Settlement and states the parties have reached a settlement with

  regard to this case and are presently drafting, finalizing, and executing the formal settlement

  documents. Upon full execution of the same, the parties will file the appropriate dismissal

  documents with the Court.

         Dated: August 28, 2019
                                                                Respectfully Submitted,

                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259
                                                                E-mail:      jibrael@jibraellaw.com
                                                                THOMAS J. PATTI, ESQ.
                                                                Florida Bar No.: 118377
                                                                E-mail:      tom@jibraellaw.com
                                                                The Law Offices of Jibrael S. Hindi
                                                                110 SE 6th Street, Suite 1744
                                                                Fort Lauderdale, Florida 33301
                                                                Phone:       954-907-1136
                                                                COUNSEL FOR PLAINTIFF

                                                                                                                  PAGE | 1 of 2
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 0:19-cv-61113-WPD Document 18 Entered on FLSD Docket 08/28/2019 Page 2 of 2



                                        CERTIFICATE OF SERVICE

         The undersigned certifies that on August 28, 2019, the forgoing was electronically via the

  Court’s CM/ECF system on all counsel of record.

                                                                /s/ Jibrael S. Hindi                                    .
                                                               JIBRAEL S. HINDI, ESQ.
                                                               Florida Bar No.: 118259




                                                                                                                 PAGE | 2 of 2
                                   LAW OFFICES OF JIBRAEL S. HINDI, PLLC
           110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                     www.JibraelLaw.com
